Fourth Court of Appeals
                                            San Antonio, Texas

                                                   JUDGMENT
                                                No. 04-13-00610-CV

                    IN THE INTEREST OF C.J.K., L.D.C.M., and T.M.L, Children 1

                        From the 81st Judicial District Court, Wilson County, Texas
                                    Trial Court No. 12-09-0495-CVW
                               Honorable Thomas F. Lee, Judge Presiding

           BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

           SIGNED February 5, 2014.


                                                             _____________________________
                                                             Rebeca C. Martinez, Justice




1
    This appeal involves only C.J.K. and L.D.C.M., even though the style includes all three children.